BRF S.A. A Publicly Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 ANNOUNCEMENT TO THE MARKET BRF S.A. (“BRF” or “Company”) (BOVESPA: BRFS3; NYSE: BRFS), in accordance with the Announcement to the Market disclosed on April 25, 2016, by which the Company informed the execution of the documents regarding the acquisition of the totality economic interest in Al Khan Foodstuff LLC (“Transaction”), informs that the conditions precedent set forth in the above mentioned documents were duly satisfied, being the Transaction concluded on the date hereof. São Paulo, June 21, 2016. José Alexandre Carneiro Borges Chief Financial and Investor Relations Officer
